NO. 07-02-0176-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                    MAY 14, 2002
                           ______________________________

                                      MICHAEL A. OTT

                                                             Appellant
                                              v.

                                      ARLENE J. OTT

                                                             Appellee


               FROM THE 247TH DISTRICT COURT OF HARRIS COUNTY;

                 NO. 00-24499; HON. BONNIE G. HELLUMS, PRESIDING
                          ______________________________

               ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL


Before BOYD, C.J., QUINN and REAVIS, JJ.

      Michael A. Ott, appellant, has moved to dismiss his appeal contending that he “no

longer wishes to continue with his appeal.“ Without passing on the merits of the case, we

grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss the

appeal. Having dismissed the appeal at appellant’s personal request, no motion for rehearing

will be entertained, and our mandate will issue forthwith.



                                                      Per Curiam

  Do not publish.